Perkins, J.
In this case the prisoner is shown by the record to have been present at the commencement of his trial. The record is silent as to where he was on the return of the verdict. "We presume he was in court. He was present at his sentence, and the ■ court asked him what he had to say, etc.; but the record is silent as. to whether the court informed him of the verdict. We presume it did, though we do not decide that it would be ground of reversal if the court had not.
The court sentenced the convict to “hard labor,” etc.; but the warden of the state prison will be governed by the law, not the sentence, in the treatment of the prisoner while in the prison, in this regard. These objections are all raised, for the first time, on appeal.
Per Cyriam.—Judgment is affirmed, with costs.